.
      1)

      i;,   .
-f.
      i”.




                              OFFICE        OF THE    ATTORNEY       GENERAL     OF TEXAS
                                                         AUSTIN
                 GROVER SELLERS
                 &rro”Nl.” GCNCRAL




                Bonorable IO H. Barton
                County Attorney
                Runk cotmt~
                Bendereon, Texas
                Dear bfr.Barton:                         Qplnlon     Ko. O-7433
                                                         Rer       The Kepotim    Sta




                                                                    ector48aesmor of




                                                   is A. T. Boren's brother
                                            oren is T. A+ Boren'e son
                           David Boren'm rife seeka to become Deputy
                      Tax Assessor-Collector in the office of Oeo. E.
                      Wood.
                             Thus DWidBoren'a rite 1s by nwrirge the
                      rife   of      Ike.   Oeo.
                                        E. Wood's nephew.  David Boren
                      being the nephew of Mrm- Wood'm former husband.'
i.
I,>
 :.
  :                   Lrtlole 43fiof the Penal Code, defining         wlfepotimmw,
 ,.. 5.:10 OS folloTsl
 !$
  :
 i,                   'la offloer of this State or any officer of
 $,,         88J    aistriot#     oounty, oity, preolnet, sahool ah-
i,,          trlot, or other nmniolpal sabdivlsion of Ulia
 ,,.         Skk,          or say 0??10or or somber er My stotor
,i           dlstriot,        oormty, oity,    sobsol dlatrfot or other
 :
 i           ~10ip0i          boora, or me       0f UT 00urt, ar0a~1
             m or under authori* of oar gutera or apeoiol
 ;:.         low of this Note, or on17ubor of the Ls&olo-
 7~          tan, droll lppolat,            or tote for, or cmilrn the
             appointmat to amy e??lee, position, clerkship,
             -10-t             or duty,   et any person related wltb-
             Ia the oeooad dogwo br affinity or within UIO
             Shirt!     dogroo by omm~galaity        to the parson se
             8ppointlng or 00 toting, or to amy other member
                  of       amy ash    board,     tbo    I,ogiilotPW,          or aanrt     O?
              wh ic h
                    a e hp o w08
                               se lppolntlng                           or   toting  ay      be
                  a rubore whsa tho m810~, foes, or oonpsamtlm
                  o? aoh lppointoe is to bo paid for, direotly or
                  lndlreotlyr out of or from publie f'mds or fees
                  a?       offloe    o? my     kind    or   ahar8otor       whotaeetor.’


                 Tenr question should be onsrered'ln the lfflrmatite.
      Beorgo B. Toad and David Borm are not related by aanmn~riait~
      at  all. I? there 1s amy poss.%blerelation, it mast be by a??in-
      1ty. The molyais of your sitaotlm shomm that Dorld Beren Is
      not in anywise relotod to George P. Veoa, the Tax Assossor-
      Colleotor by offinlty, rlthln two degrees, but 0x1the OOntrrrlr
      his  rolotlon by offlnit~, if It eximto at all, Is for beyond two
      degrees, and larolrea 8 tooking of wparote o??lnltJ relatiOna,
      thus breaking the affinlt~ kinship whloh Is not permiufble in
      tho 6oeqmtatiom.
                 There Is no statute defining  the relationship #ii&
      ;p ,;   w The OOxmon 108 Is the rule of deoision by adoptioWin
                       l

              The aommon-law rule is thus st8ted in 2 Corpus Jurls
       *oetl&ml, at p* 991:
                        'M.    At oomwn lam, the tera hoa been var-
                  io usly do finedlm the OOnneotlOn existing in Obn-
                  sequeaoo of aorrlago between ooeh of the q orrled
                  persons and the Lindrsd Of the other; tbe O~XP
                  neotion formed by merrioge which plooes the hms-




I
                                                                           107




         buad    in the some degree to        tbo   blood rolotlons a?
         the We          OS that In vhlah she herself stands to-
         words them sad gltes the wife the mom canneotlon
i        with the blood reletiOn Of the husband; the rela-
i’
         tion oontrrotsdby mwrloge bot%een o husband oad
         his    WISO~S     kindred and botveea 8 wife and her       hue-
         band's kindred, In oontrodistinet~mrfrom amm-
         city,    or relation by blood; the relotionobip
         whleb arises b7 morrioge betwoea one of the por-
         tie* and tho blood relations of tho othert the tie
         which    orloee     fram   the urrioge     botweemthe husband
         sad the blood relations of the fife, and between
         tho rife and tho blood reletiOns a? the hu~bond-s
               EM tbot, Mrs. David Beron is no blood relotlon of
     Mrs. Oeorgs B. Too& and is tberefareno relotlre   by lfflnit~
     o f0eorgo 1 .Toad.


                                            Tory truly yours
                                       AtMltRET QEREML     OF TEX




     OB-Mll